OPINION OF THE COURT
BLOCH, District Judge.
William J. Koenig, a dissident union member, filed suit against his union, Local 455, United Brotherhood of Carpenters and Joiners of America, its international, and numerous union officials. Koenig v. Clark, et al., No. 79-2209 (D.N.J., filed July 24, 1979). Koenig alleged the defendants violated his right to freedom of speech and assembly as protected by Title I, the bill of rights provision, of the Labor Management Reporting and Disclosure Act of 1959 (LMRDA), 29 U.S.C. § 411(a)(2). Subsequently, John J. Urichuck, another union member, filed suit under Title V of the LMRDA, 29 U.S.C. § 501(a), to prohibit the joint representation of the union and individual union officers and to prohibit union payment of the officers’ counsel fees in the Koenig suit. The district court granted Urichuck’s motion for summary judgment, and the union defendants have appealed. We reverse.
I
Koenig asserted in his complaint that certain retaliatory action was taken against him after he had expressed concern about the operation of the union’s pension and welfare funds; questioned the procedure *42utilized in an attempt to adopt certain amendments to the union’s by-laws; and sought financial information related to the union and some of its members. Two of the defendants, Koenig alleged, brought unfounded charges against him before the local. Other defendants wrote a letter to the international charging him with being a contractor in the year next preceding his election as vice-president of his local, a charge which resulted in his disqualification and ouster from office. Others willfully and maliciously failed to exercise the power and duties of their offices in investigating and reporting the results of their investigation of this charge. Others, he alleged, induced an employer to lay him off, and others improperly administered the union’s work referral list, so that he received less job opportunities than he was entitled to.
All defendants were initially represented by a single attorney in the Koenig case and the union paid his fees.
One year after Koenig filed his complaint, this action was filed by another member of Local 455, claiming that the joint representation of the union and individual defendants violated Title V of the LMRDA. Title V provides at 29 U.S.C. § 501(a) that a union official must:
“... hold its money and properties solely for the benefit of the organization and its members, . . . manage, invest and expend the same in accordance with its constitution and bylaws and any resolutions of the governing bodies thereunder . . . and . . . account to the organization for any profit received by him in whatever capacity in connection with transactions conducted by him or under his direction on behalf of the organization.”
29 U.S.C. § 501(a).
Section 501(b) provides that when any officer has violated his duties as proscribed in § 501(a), and the union fails to sue, an individual member of the union may sue on its behalf.
Plaintiff Urichuck sought an order prohibiting joint representation of the union and individual defendants, prohibiting the union from paying for the defense of their officials, directing an accounting by the officials of the benefit already bestowed on them by the union, and directing reimbursement by the officials of the union funds thus far expended.
On plaintiff’s motion for summary judgment, the lower court ordered joint representation to cease, and further prohibited the union from paying counsel fees for the individual defendants. It reserved judgment on the question of whether the individual defendants must reimburse the union for the monies already expended on their account pending the outcome of the Koenig suit. The lower court reasoned that a union may pay its officers’ legal fees only if the defense of the officers would be in the interest of the union. Because the defense of the union and the defense of the individuals could be different in Koenig and because the union could be entitled to recovery against the officers if Koenig prevailed, the lower court concluded that “from the face of the pleadings there is an obvious and serious conflict of interest involved in the representation of Local 455 and the union officers by the same law firm.” Appendix for Appellants, p. Aa-42.
Shortly before oral argument in this case, the court was notified that after a 6-day trial, the lower court, sitting without a jury, found in favor of eight of the ten individual defendants. However, regarding that part of the case related to the removal of Koenig from his position as vice-president of the local, the court found in favor of the plaintiff and against the defendant local, and defendants Robert Gannone, local president, and George Clark, local business representative.
II
A union may not provide counsel for its officers in a suit brought against them if the interest of the union and its officers in the outcome of the case may be adverse. Conflict of interest between a union and its officers is most clearly apparent in a suit brought pursuant to Title V of the LMRDA charging union officers with pilfering union *43funds. In Highway Truck Drivers and Helpers Local 107 v. Cohen, 182 F.Supp. 608 (E.D.Pa.1960), aff’d., 284 F.2d 162 (3d Cir. 1960), cert. denied, 365 U.S. 833, 81 S.Ct. 747, 5 L.Ed.2d 744 (1961), nine rank-and-file members of Teamsters Local 107 brought suit against their union’s governing officers charging them with a continuing mass conspiracy to cheat and defraud the union of large sums of money. The union voted almost unanimously to bear the legal costs of the defendant officers. Faced with a motion by the plaintiffs for a preliminary injunction to prohibit defendants from using union funds to pay their counsel, the court commented, “To allow a union officer to use the power and wealth of the very union which he is accused of pilfering, to defend himself against such charges, is totally inconsistent with Congress’ effort to eliminate the undesirable element which has been uncovered in the labor-management field.”
Similarly, in Tucker v. Shaw, 378 F.2d 304 (2d Cir. 1967), the union counsel was disqualified from representing officers charged with, among other things, misappropriating union funds for their own benefit. And in Holdeman v. Sheldon, 204 F.Supp. 890 (S.D.N.Y.1962), aff’d., 311 F.2d 2 (2d Cir. 1962), a union’s motion to intervene so it might provide joint representation for defendants charged with paying two non-union employees with union funds was denied.
Appellants argue in this case that the principle enunciated in these Title V actions has no relevance in a Title I suit, such as Koenig. They contend that Title V was designed to protect the union from unscrupulous officers, and that Title I was designed to protect individual members from their union. Thus, a suit brought pursuant to Title V is actually brought on behalf of the union, while a Title I action is necessarily brought against the union, even when nominally brought against its officers, by individuals on their own account.
We could accept appellants arguments only if we could imagine no case in which union officers could be guilty of a Title I violation without vicarious liability flowing to the union. The actions of union officers are tested by common law theories of agency, Shimman v. Frank, 625 F.2d 80 (6th Cir. 1980)); Aguirre v. Automotive Teamsters, 633 F.2d 168 (9th Cir. 1980). Thus, if their actions fall within the scope of their authority, they are acting for the union and whatever liability flows from their actions flows to the union also. However, if their illegal actions fall without the scope of their authority, they must bear the consequences alone.
If a union is sued for a Title I violation actually committed by its officers, it may defend on the basis that its officers did not do what they are charged with doing, or that what they did does not constitute a breach of Title I obligations. Or the union may defend on the basis that its officers were acting outside the scope of their authority and, therefore, that the union, at least, is not liable to the plaintiff. In the latter instance, surely the interest of the union and the interest of its officers in the outcome of the litigation is adverse.
We do not believe that the fact that the union and its officers may be all held jointly and severally liable in a Title I suit, and that the union could thereafter have a cause of action against the officers for contribution is a sufficiently adverse interest to mandate separate counsel. If a union found liable with its officers in a Title I suit paid the judgment and failed to seek contribution from its officers, a Title Y action could then be brought to vindicate the union’s claim against its officers.
If a trial court is confronted with a claim similar to what appellee’s claim was before the trial court in this case, it should subject the Title I pleadings to close scrutiny to determine if the defense that the co-defending officers acted ultra vires is realistically available to the union. The fact that such a defense is not pleaded by the union is, of course, not dispositive, since union' counsel may have been influenced by his dual loyalty to his individual clients.
*44The Court in this action is in an obviously better position at this time to analyze the underlying suit than the lower court was at the time it rendered its earlier opinion. As to those individual defendants who were not found liable to the plaintiff in Koenig, the union is, of course, now free to reimburse them for their counsel fees, if it so desires. Highway Truck Drivers, supra at 622. The same is true as to those individual defendants who were found liable to the plaintiff, since the verdict against the union, in addition to the individuals, indicates that they were found to be acting on behalf of the union.
For the reasons enunciated above, the judgment of the district court will be reversed.